Title: From Alexander Hamilton to Jonathan Cass, 2 January 1800
From: Hamilton, Alexander
To: Cass, Jonathan


          
            Sir,
            NY Jan. 2. 1800
          
          I have received your letter of the thirtieth of December—
          The subject of your letter has not been decided on by the Secretary of War. In the mean time however persons in the situat servants of Officers not soldiers will draw rations the servant of Lt Peyton will draw rations—
          W—
           Major Cass—
        